594 So. 2d 214 (1992)
Ex parte State of Alabama.
(Re Don Keith INABINETT and William Alvin Atwell v. STATE).
1910282.
Supreme Court of Alabama.
February 14, 1992.
James H. Evans, Atty. Gen., and Joseph G.L. Marston III, Asst. Atty. Gen., for petitioner.
Thomas M. Haas and N. Ruth Haas and Delano J. Palughi, Mobile, for respondent.
Prior report: Ala.Cr.App., 594 So. 2d 202.
PER CURIAM.
WRIT DENIED.
HORNSBY, C.J., and ALMON, SHORES, ADAMS and INGRAM, JJ., concur.
MADDOX, HOUSTON and STEAGALL, JJ., dissent.
MADDOX, Justice (dissenting).
I would issue the writ to review the State's claim that the totality of the circumstances justified the seizure in this case.
After a review, I might agree with the opinion of the Court of Criminal Appeals, 594 So. 2d 202 (1992), but I cannot agree to deny certiorari review.
HOUSTON and STEAGALL, JJ., concur.